Exhibit 1 FOR IMMEDIATERELEASE 29 June 2010 WPP ANNUAL GENERAL MEETING TRADING UPDATE FOR FIRST FIVE MONTHS OF 2010 REPORTED REVENUES UP 1.8% CONSTANT CURRENCY REVENUES UP 2.2% LIKE-FOR-LIKE REVENUES UP 2.0% IN FIRST FIVE MONTHS REVENUES, PROFITS AND OPERATING MARGIN WELL AHEAD OF BUDGET AND LAST YEAR The following statement was made by the Chairman at the Company’s 38th Annual General Meeting held in Dublin at noon today: “First, a few comments on current trading over the first five months of this year. On a reportable basis, worldwide revenues were up 1.8%. In constant currencies, revenues were up 2.2%, principally reflecting the comparative weakness of the US dollar and Euro against the pound sterling. On a like-for-like basis, excluding the impact of acquisitions and currency fluctuations, revenues were up 2.0%. Year-to-year comparisons continue to improve, with like-for-like revenue growth showing sequential improvements for the first five months, and with May revenue growth of well over 5%. As in the first quarter, the United States has continued to show remarkablystrong like-for-like growth, continuing in April and May, with combined revenue growth of over 7% and well over 5% year to date. The United Kingdom has also shown continuous improvement this year, with revenue growth in both April and May well over 4%. Continental Europe overall was flat, although Eastern Continental Europe showed revenue growth for the first five months of over 1%. Western Continental Europe, however, remains difficult, with revenue down slightly in the first five months, with France and the Netherlands the most challenging.
